Citation Nr: 1523655	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  05-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure and diabetes mellitus.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a hearing before the Board in August 2006.  The Board remanded the Veteran's claims for additional development in August 2007.  In August 2009, the Board denied the Veteran's claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a June 2010 Order, pursuant to a Joint Motion for Partial Remand, the Veteran's claims were remanded to the Board for additional development.  In April 2011, the Board remanded the claims for additional development.  In December 2013, the Board denied the Veteran's claims.  The Veteran appealed to the Court.  In a March 2015 Order, pursuant to an amended Joint Motion for Remand, the Veteran's claims were remanded to the Board for additional development.  


REMAND

Pursuant to the joint motion, the Board finds that further development is needed on the question of whether the Veteran was exposed to herbicides while stationed in Thailand.  As he served at the Royal Thai Air Force Base in Korat and Udorn during the Vietnam era, exposure to herbicides may be conceded on a direct facts-found basis if he served near the perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1 MR, Part IV, Subpart ii, 2.C.10.q.  The Veteran should be asked to provide information and evidence showing that his duties placed him near the perimeter of either base.

In April 2015, the Veteran submitted additional evidence to the RO.  In subsequent April 2015 correspondence to the Board, he requested that his case be remanded to the AOJ for review of additional evidence that was being submitted in his appeal.  A note attached to that form indicates that a Decision Review Officer haring was requested.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide information and evidence showing that his duties placed him near the perimeter of the Royal Thai Air Force Base in Korat or Udorn.

2.  Schedule the Veteran for a hearing before a Decision Review Officer at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

3.  Then, readjudicate the claims, with consideration of all the evidence added to the claims file since the November 2012 supplemental statement of the case.  Readjudication should comply with VA procedures in the Adjudication Procedures Manual pertaining to herbicide exposure in Thailand, M21-1 MR, Part IV, Subpart ii, 2.C.10.q.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

